Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 Election/Restrictions
2)	Claims 1-4, 7-11, and 14-17 are allowable. The restriction requirement among Species A-C, as set forth in the Office action mailed on 10/09/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/09/2019 is partially withdrawn.  Claims 3, 7, 10, 14, and 17, directed to a decreasing outer diameter, marking symbols, a heater, a thermochromic layer, and heating the coffee liquid are no longer withdrawn from consideration because the claim(s) fit within the scope of the allowable subject matter. However, claims 6 and 13, directed to a grip portion, are withdrawn from consideration because they do not fit within the scope of the allowable subject matter.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
3)	This application is in condition for allowance except for the presence of claims 6 and 13 directed to a species non-elected without traverse.  Accordingly, claims 6 and 13 have been cancelled.
Response to Amendment
4)	Applicant’s amendments to the claims filed 02/04/2021 are accepted. Claims 1 and 8 are amended.
Response to Arguments
5)	Applicant’s arguments, see pages 8-11, filed 02/04/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-2, 4, 8-9, 11, and 15-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2, 4, 8-9, 11, and 15-16 have been withdrawn. 
EXAMINER’S AMENDMENT
6)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Zhou Xu (Reg. No. 62987) on 02/19/2021.
The application has been amended as follows: 
Claim 3, line 1, “the outer diameter” is amended to “an outer diameter”
Claim 10, line 1, “the outer diameter” is amended to “an outer diameter”
Claim 15, line 2, “a coffee liquid” is amended to “the coffee liquid”
Allowable Subject Matter
7)	Claims 1-4, 7-11, and 14-17 are allowed.
REASONS FOR ALLOWANCE
8)	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 8, the closest prior art of record is U.S. Patent No. 3100487 to Bathish. While Bathish teaches an enema device, comprising: a container
(Fig. 1; 10) having a containing chamber (space internal to (10)) for containing a liquid, wherein the container includes a bottom wall (Fig. 1; 11) and an annular sidewall (Fig. 1; 12 and 14) extending upwardly from a periphery of the bottom wall, the bottom wall having a bottom planar surface (shown in Fig. 1), and the annular side wall having a first sidewall and a second sidewall opposite to the first sidewall surface (as shown in Annotated Fig. 1), and wherein a tube connector (Fig. 5; 38) is disposed on the first sidewall and closely adjacent to the bottom wall; a liquid delivery tube (Fig. 1; 26) connected to the tube connector and in fluid communication with the containing chamber; and a hook (Fig. 4; 51) connected to the second sidewall of the annular side 
U.S. Patent No. 2786467 to Price teaches a non-plastic container made of glass (Fig. 1; 10). U.S. Patent No. 3329321 to Moore teaches a container (Fig. 1; 10) with a hook (Examiner interprets the hook as the flipped portion of Fig. 1; 27 that leads into the buffering gasket) which is connected to a sidewall (Fig. 1; 12) by passing through a through-hole of a buffering gasket (Fig. 7; 36). U.S. Patent No. 3207298 to Wilson teaches an enema device (as shown in Fig. 6), comprising a hanging member (Fig. 6; 40) connected to the second sidewall surface of the annular sidewall (as shown in Annotated Fig. 1) so as to allow the non-plastic container to be in an inclined state (as shown in Fig. 6); wherein when the container is in the inclined hanging state, a liquid outlet of the tube connector (the portion of the tube connector that is flush with (Fig. 4; 14)) is located at a lowest point of the bottom wall of the container (as shown by Fig. 6). However, Bathish, Price, Wilson, or Moore, alone or in combination, fail to teach wherein the buffering gasket is disposed opposite to the tube connector on the second 
The combined structure of the buffering gasket being disposed opposite the tube connector and the buffering gasket and hook being spaced apart from a top edge of the second sidewall of the annular sidewall imparts a novel and non-obvious function of the claimed invention; namely, by allowing the non-plastic (or glass) container to be held at a stably– as noted by Applicant in paragraph [0038] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783